Name: Council Regulation (EC) No 3375/94 of 20 December 1994 allocating, for 1995, catch quotas between Member States for vessels fishing in Polish and Russian waters
 Type: Regulation
 Subject Matter: Europe;  maritime and inland waterway transport;  fisheries;  political geography
 Date Published: nan

 No L 363/112 Official Journal of the European Communities 31 . 12. 94 COUNCIL REGULATION (EC) No 3375/94 of 20 December 1994 allocating, for 1995, catch quotas between Member States for vessels fishing in Polish and Russian waters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Com ­ munity, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas, in accordance withArticles 96 and 124 of the 1994 ¢ Act of Accession, fisheries agreements concluded by the Republic of Finland and the Kingdom of Sweden with third countries shall be managed by the Community; Whereas, in accordance with the procedure provided for in tile agreement on fisheries of 1 February 1978, the Kingdom of Sweden and the Republic of Poland have held consulta ­ tions concerning their mutual fishing rights for 1995 ; Whereas, in accordance with the procedure provided for in the agreement on fisheries of 11 December 1992, the King ­ dom of Sweden and the Russian Federation have held con ­ sultations concerning their mutual fishing rights for 1995; Whereas, in the course of these consultations,the delegations agreed to recommend to their respective authorities that cer ­ tain catch quotas for 1995 should be fixed for the vessels of the other Party; Whereas the necessary measures should be taken to imple ­ ment, for 1995, the results of these consultations held with Poland and the Russian Federation; Whereas to ensure efficient management of the catch possi ­ bilities available in Polish and Russian waters, they should be allocated among the Member States as quotas in accor ­ dance with Article 8 of Regulation (EEC) No 3760/92; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the Common fish ­ eries policy (2), HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1995 vessels flying the flag of a Member State are hereby authorized to make catches:  in waters falling within the fisheries jurisdiction of Poland and within the quota limits set out in Annex I,  in waters falling within the fisheries jurisdiction of the Russian Federation and within the quota limits set out in Annex n. Article 2 This Regulation shall enter into force for each new Member State on the date of Accession. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1994. For the Council The President J. BORCHERT (0 OJ No L 389, 31 . 12. 1992, p. 1 . 0 OJ No L 261 , 20. 10. 1993, p. 1 . 31 . 12. 94 Official Journal of the European Communities No L 363/113 ANNEX I Allocation of Community catch quotas in Polish waters for 1995 (In metric tonnes, fresh round weight; for salmon: numbers of individual fish) Species ICES division Community catch quotas Quotas allocated to MemberStates Herring m d 1 000 Sweden 1 000 Salmon Did 1 500 0) Sweden 1 500 0 Sprat III d 15 000 Sweden 15 000 (') Numbers of individual fish. ANNEX II Allocation of Community catch quotas in waters of the Russian Federation for 1995 (In metric tonnes, fresh round weight; for salmon: numbers of individual fish) Species ICES division Community catch quotas Quotas allocated to MemberStates Cod HI d 550 Sweden 550 Salmon Hid 1 000 0 Sweden 1 000 0 Sprat in d 3 000 Sweden 3 000 (') Numbers of individual fish.